Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Status of Claims
	Claims 1-9 have been cancelled.  Claims 10 and 11 are currently amended.  All claims are drawn to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  Examiner withdraws the previous Office action’s (OA) (i.e, 01/11/2022) 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  

Response to Amendment
In their reply dated March 28, 2022, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of a prior Office action (OA), to clarify the claim language, and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA.  In particular, examiner believes there remain certain claim clarity and related issues.  This is addressed in a separate §112 section below. 
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 recites: “. . . (1) preparation of the support layer
adding polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone into a round-bottom flask at a given mass ratio, 
placing the round-bottom flash in a thermostatic water bath of 50-60°C and holding for 12-24 hours until complete dissolution, and then 
. . . 
(2) preparation of coating solution of the active layer 
a. adding polyurethane, polyethylene glycol, and tetrahydrofuran into a round-bottom flask at 2Docket No.: C6412-048a given mass ratio and waiting until complete dissolution so as to form a homogeneous casting solution; 
b. performing filtration for the homogeneous casting solution obtained at step a by using a stainless steel strainer with 300 meshes; 
c. Standing the casting solution filtered at step b for 2-5 hours to remove bubbles so as to obtain the polyurethane casting solution as the active layer;
With respect to the underlined portions, ‘flash’ appears to be a typo.  It is unclear why standing is capitalized.  Also, the claim formatting is inconsistent and the grammar is awkward.  For example, item (2) employs sections a-c, which is acceptable, but this is not used for item (1) or (3). Also, recitations such as “1) preparation of the support layer adding polyvinylidene fluoride, polyethylene glycol,” and “(2) preparation of coating solution of the active layer a. adding polyurethane, polyethylene glycol” without punctuation is awkward.  Perhaps Applicant can add ‘by’ for a better transition.  For example, preparation of the support layer by a. adding polyvinylidene fluoride, polyethylene glycol . . .” and “preparation of coating solution of the active layer by a. adding polyurethane, polyethylene glycol . . .”
Applicant should also re-read claim 10 for other potential issues.  For example, consider whether the current semicolons in the preamble, versus commas are appropriate and whether the spacing of the µm unit after the numbers is proper.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 follows with the underlined portions causing the indefiniteness rejection.  
Claim 10 states:  A preparation method for the polyurethane/polyvinylidene fluoride composite membrane, comprising an active layer and a support layer, 
wherein the active layer is a polyurethane casting membrane, the support layer is a polyvinylidene fluoride membrane, and the polyurethane/polyvinylidene fluoride composite membrane is prepared by coating the active layer onto the support layer; 
the active layer has a thickness of 20-30 µm and the support layer has a thickness of 110-120 µm; 
comprising the following steps: 
(1) preparation of the support layer
adding polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone into a round-bottom flask at a given mass ratio, 
placing the round-bottom flash in a thermostatic water bath of 50-60°C and holding for 12-24 hours until complete dissolution, and then 
performing filtration, degassing, film wiping and drying in sequence; 
placing the wiped film into de-ionized water and holding for 48-72 hours to remove N-Methyl pyrrolidone, and then 
placing into an air-blowing drying oven for drying with a temperature controlled to 50-60°C to obtain the polyvinylidene fluoride membrane as the support layer; 
a mass ratio of polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone is 1:0.1-0.2:5-8; 
a thickness of the knife is adjusted to 100-200 µm when film wiping is performed on a non-woven fabric; 
(2) preparation of coating solution of the active layer 
a. adding polyurethane, polyethylene glycol, and tetrahydrofuran into a round-bottom flask at 2Docket No.: C6412-048a given mass ratio and waiting until complete dissolution so as to form a homogeneous casting solution; 
b. performing filtration for the homogeneous casting solution obtained at step a by using a stainless steel strainer with 300 meshes; 
c. Standing the casting solution filtered at step b for 2-5 hours to remove bubbles so as to obtain the polyurethane casting solution as the active layer; 
(3) preparation of the composite membrane coating, by a knife, the casting solution de-bubbled at step (2) onto the polyvinylidene fluoride membrane obtained at step (1), and then 
placing the polyvinylidene fluoride membrane into the air-blowing drying oven to remove tetrahydrofuran in the active layer so as to obtain the polyurethane/polyvinylidene fluoride composite membrane; 
at step (2), a mass ratio of polyurethane, tetrahydrofuran and polyethylene glycol is 2:0.1- 0.2:12, wherein an average molecular weight of polyethylene glycol at steps (2) is 200; 
at step (3), the thickness of the knife is adjusted to 200-300 µm during film wiping, and the temperature of the air-blowing drying oven is controlled to 40-50ºC during drying.

Claim 10 mentions “adding polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone into a round-bottom flask at a given mass ratio,” then states “a mass ratio of polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone is 1:0.1-0.2:5-8 . . .”  Given the breath of the first phrase and the specificity of the latter phrase, it is unclear if there are other options for the mass ratio.  Step (2) has a similar issue with respect to “a given mass ratio.”  
The claim mentions “complete dissolution” on two occasions but does not specify what is dissolved.  Also, in step 2, there is no mention of the dissolution time as mentioned in step 1 which could lend to confusion about time requirements for the process.
Step (3) mentions “the composite membrane coating,” but there is no prior mention of such a coating, which presents an antecedent basis issue.  It is unclear if this coating is the same as the coating solution in step (2).
Claim 10 also recites the limitation "a thickness of the knife is adjusted to 100-200 µm," but there is no prior mention of a knife, so there is insufficient antecedent basis for this limitation in the claim.  Also the notion of adjusting the knife thickness in each mentioned instance is unclear since there is no originally recited thickness in any step.
Response to Arguments
	Applicant’s arguments filed 03-28-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.  Also, since  Examiner did not apply prior art at this juncture, the arguments appear moot.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/